DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Election/Restrictions
The elections of (1) methotrexate as the species of therapeutic agent, and (2) TNFα as the species of marker, in the reply filed on 6/7/21 are acknowledged. Each elected species reads on each of the pending claims.
Claims 1-20 are under consideration, as they read upon the elected species.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because (1) in the alternative it is directed to compositions, but the claims are limited to methods; and (2) it is directed to any treatment, but the claims are limited to treatment with an antibody that binds to Apo B100. A new title is required that is clearly indicative of the invention to which the claims are directed; e.g.,“METHODS FOR TREATMENT OF RHEUMATOID ARTHRITIS AND ACCLERATED ATHEROSCLEROSIS WITH AN ANTI-APO B100 ANTIBODY”.
Appropriate correction is required.

Claim Objections
Claims 1-20 are objected to because of the following informalities:
In claim 1, line 1, there should be a comma after "progression of"; e.g., "…progression of, or inhibiting…"
In claim 1, the terms "BI00" (line 4), "(HCDRI)" (line 7) and "(LCDRI )" (line 9) should each have a "1" in place of an "I"; i.e., "B100", "(HCDRI)", and "(LCDR1)"; see the specification at ¶ 9. In addition, the extraneous space before the closing parenthesis in "(LCDRI )" should be removed.
In claim 1, lines 7-8, the recitation of "the group consisting of HCDR 1 … HCDR 2 … and HCDR 3 … sequences …" is missing an article before "HCDR 1"; i.e., "the group of consisting of the HCDR 1 … HCDR2 … and HCDR3 … sequences…" (underlining adding to emphasize where the article is necessary). The group of light chain CDRs in lines 9-10 also lacks an article; i.e., "the group consisting of the LCDR 1…"
In claims 3 and 4, lines 1-2, each antibody region should be preceded by the article "the" rather than "a"; i.e., "the variable heavy region" and "the variable light region" in claim 4, and "a heavy chain" and "a light chain" in claim 4.
In claim 6, line 6, "necrotic" should be "necrosis". 
In each of claims 12 and 17, lines 3-4, "(IL-If3)" should be "(IL-1β)" and "protein-I" should be "protein-1"; see the specification at ¶ 13.
In each of claims 13-15, line 2 of each, there should be a comma after "progression of"; e.g., "…progression of, or inhibiting…"
In claim 14, line 2, "with symptoms" should be "with symptoms of rheumatoid arthritis".
In claim 16, line 3, the term "B 100" (line 3) should be "B100".
In claim 16, the terms "HCDR I" and "(HCDRI)" (line 6), and "LCDR I" and "(LCD RI)" (line 8) should each have a "1" in place of an "I"; see the specification at ¶ 9. In addition, the extraneous space in "(LCD RI)" should be removed.
In claim 16, line 6, the recitation of "the group consisting of HCDR 1 … HCDR 2 … and HCDR 3 … sequences …" is missing an article before "HCDR 1"; i.e., "the group of consisting of the HCDR 1 … HCDR2 … and HCDR3 … sequences…" (underlining adding to emphasize where the article is necessary). The group of light chain CDRs in line 8 also lacks an article; i.e., "the group consisting of the LCDR 1…"
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 6, lines 6-7, the recitation of "an anti-TNF peptides" is indefinite because it is unclear whether embodiment is directed to a single anti-TNF peptide or multiple anti-TNF peptides.
In claim 9, the recitation "the two or more doses" lacks clear antecedent basis in parent claim 7, because parent claim 7 recites "one, two or more doses". In this regard the claim could be rendered definite by first limiting the method to administration of "two or more doses" to provide antecedent basis for the recitation of "the two or more doses"; i.e., "The method of claim 7, wherein two or more doses are administered, and wherein the two or more doses are administered over at least 8 weeks, 10 weeks, or 12 weeks".
In claim 10, the group of recited elements is missing a conjunction before the final element in line 3; i.e., "and" or "or", rendering it unclear whether the elements are recited together ("and") or in the alternative ("or").
Claim 11 recites the limitation “the composition” in line 3. There is insufficient antecedent basis for this limitation in the claim. Specifically, parent claim 1 fails to recite a composition to provide antecedent basis for the recitation in dependent claim 11.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

	Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
Independent claims 1 and 16 are directed to a method of treatment employing an "an antibody or antibody fragment capable of binding to a fragment of apolipoprotein B100 (ApoB 100)" wherein said fragment "comprises an amino acid sequence of SEQ ID No.: 1 or an active site thereof", and wherein said fragment comprises "one, two or three" HCDRs selected from the group of SEQ ID NO: 2, 3 and 4 (HCDR1-3), and comprises "one, two or three LCDRs selected from the group of SEQ ID NO: 5, 6 and 7 (LCDR1-3). Thus, the antibody of claims 1 and 16 broadly encompasses antibodies having less than all of the recited CDR sequences. Dependent claim 3 limits this antibody to one that comprises a variable heavy (VH) region of SEQ ID NO:8, a variable light (VL) region of SEQ ID NO: 9, or both. Such encompasses antibodies having the recited VH or VL sequence, but not the other corresponding sequence. Dependent claim 4 limits the antibody of claim 3 to one that comprises a heavy chain of SEQ ID NO: 10, a light chain of SEQ ID NO: 11, or both. Such encompasses antibodies having the recited heavy or light chain sequence, but not the other chain. Dependent claims 5 and 20 limit the antibody of claim 1 or 16 to orticumab, but this term is not defined in the specification; thus, the term is broadly interpreted as encompassing any antibody comprising one or more of the sequences recited in claims 1, 3 or 4.
Each claim is a genus claim, because it encompasses a genus of antibodies possessing the recited functional characteristics; i.e., binding to fragment of ApoB100 comprising SEQ ID NO: 1 or an active site thereof. SEQ ID NO: 1 is further described as a peptide fragment of ApoB100 of 20 amino acids also known as "epitope P45" (¶ 57, published application). The term "active site" is used in the specification in several instances (e.g., ¶ 9, 10), but is not defined or further described.
The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g. a fragment of ApoB100) itself is not sufficient to provide a written description of the genus of antibodies (or other antigen binding proteins) of said target protein. Thus, in the instant case the specification must provide a written description of the structure of the claimed antibodies.
While the general structure of an antibody is well-known in the art, the specific structure of the portion of an antibody that provides its functionality, i.e., the ability to bind to a particular antigen, is not. The antigen-binding site is formed by the association of the heavy and light chain variable regions, which each have three CDRs that provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen-binding specificity and affinity which is characteristic of the immunoglobulin. Furthermore, the set of CDRs in one antibody is independent of the set found in each other antibody, and thus knowledge of one set of CDRs does not provide any predictable information about other sets of CDRs that provide binding specificity, even with regard to the same antigen.
While the disclosure of an antibody capable of binding to a fragment of ApoB100 comprising SEQ ID NO: 1, and further comprising the sequences of the HCDRs of SEQ ID NO: 2-4 and the LCDRs of SEQ ID NO: 5-7, is sufficient to provide to describe the antibody in and of itself, it is not sufficient to provide a description of the genus of antibodies encompassed by the instant claims, which encompass a genus of antibodies having less than the full complement of defined CDRs. The description of SEQ ID NO: of the HCDRs of SEQ ID NO: 2-4 and the LCDRs of SEQ ID NO: 5-7 does not provide a description of other CDRs that could be substituted for one or more of SEQ ID NO: 2-4 or SEQ ID NO: 5-7 and still produce an antibody capable of binding to an ApoB100 sequence of SEQ ID NO: 1. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. The instant specification does not provide a description of other sequences that can complement the recited CDR sequences and form a functional antibody. The recited functional limitation (ApoB100 binding) is not sufficient to define the genus because it is only an indication of what the antibody does, rather than what sequences can be used and provide said functionality. The specification fails to disclose relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention.
The specification further lacks a description of an "active site" of a fragment of ApoB100 comprising SEQ ID NO: 1, or a description of the structure of any antibody that binds to such an active site that differs from an antibody comprising the of the HCDRs of SEQ ID NO: 2-4 and the LCDRs of SEQ ID NO: 5-7.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of derivatives and antibody variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a method of claim 1 or 16, wherein the antibody is an antibody or antibody fragment capable of binding to a fragment of ApoB100, wherein said fragment comprises an amino acid sequence of SEQ ID NO: 1, and wherein the antibody comprises an HCDR1 having the sequence of SEQ ID NO: 1, an HCDR2 having the sequence of SEQ ID NO: 2, an HCDR3 having the sequence of SEQ ID NO: 3, an LCDR1 having the sequence of SEQ ID NO: 5, an LCDR2 having the sequence of SEQ ID NO: 6, and an LCDR3 having the sequence of SEQ ID NO: 7, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).



Note on Prior Art Rejection(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esue, U.S. Patent 8,318,161, published 11/27/12. The earliest date to which the instant application claims priority is 5/29/18.
Claim 16 encompasses a method of reducing the severity of, or the likelihood of developing, inflammation in a subject, comprising administering an effective amount of an antibody capable of binding to a fragment of ApoB100 comprising SEQ ID NO: 1, and wherein the antibody comprises the HCDRs of SEQ ID NO: 2-4 and the LCDRs of 5-7. The specification further teaches that these CDRs are found in the human monoclonal antibody orticumab (¶ 63, published application), which also has the heavy and light chain variable regions of SEQ ID NO: 8 and 9.
Esue teaches "a method of treating atherosclerosis in a subject" by administering an effective amount of an antibody that binds to oxidized LDL (col 4, lines14-24). As an example of such an antibody to be used, Esue teaches the antibody 2-DO3 (col 8, lines 38-52), comprising the heavy chain variable region of SEQ ID NO: 3, which comprises instant SEQ ID NO:8, and the light chain variable region of SEQ ID NO: 4, which comprises instant SEQ ID NO: 9. See Figure 2 of Esue, which provides these sequences. Thus, as the 2-DO3 antibody comprises the same sequences as instant SEQ ID NO: 8 and 9, and these sequences comprise the HCDRs of SEQ ID NO: 2-4 and LCDRs of 5-7, the 2-DO3 antibody also comprises the CDRs required by instant claim 16. Esue further teaches that the anti-oxLDL antibody binds "to a protein antigen in LDL (e.g., ApoB-100)" (col 8, lines 29-30). Because 2-DO3 comprises the same heavy and light chain variable regions, and thus CDRs, as orticumab, 2-DO3 would inherently possess the ability to bind to a fragment of ApoB100 comprising SEQ ID NO: 1 as recited instant claim 16. Esue further teaches that atherosclerosis is a response that includes inflammation (col 9, lines 13-15) and that an "inflammatory process" "characterizes all stage of atherosclerosis" (col 19, 19-21). Thus, as Esue teaches a method of treatment of atherosclerosis, and that atherosclerosis comprises inflammation, Esue therefore teaches a method of reducing the severity of inflammation in a subject. Furthermore, Esue also teaches anti-oxLDL antibodies "prevent the development of atherosclerotic lesions" (col 19, lines 34-35). As such, Esue teaches a method of reducing the likelihood of developing atherosclerosis, which comprises inflammation, and thus teaches a method reducing the likelihood of developing inflammation with an antibody (2-DO3) that meets the limitations of claim 16. As such, the teachings of Esue anticipate claim 16. 
Claim 17 limits the method of claim 16 to one wherein "one or more markers of inflammation have a reduced level after the administration", with the one or more markers being selected from a group including the elected species of TNFα. This wherein clause has been fully considered in context of the entire claim, but does not render the claimed method patentably distinct from a method taught by the prior art because it simply expresses the intended result of a process step positively recited. See MPEP 2111.04, which states that a "whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited" (Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)). Specifically, claim 17 simply expresses the intended result (a reduced level of one or more markers) of a process step positively recited (administration of an antibody). As such, the teachings of Esue that anticipate claim 16 also anticipate claim 17.
Claim 20 limits the antibody used in the method of claim 16 to one wherein the antibody comprises orticumab. The instant application does not provide a definition of the term "orticumab", and as such this term has been interpreted broadly as encompassing any antibody comprising the CDRs recited in claim 16. As such, the teachings of Esue that anticipate claim 16 also anticipate claim 20. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Esue, U.S. Patent 8,318,161, published 11/27/12, and further in view of Carlsson et al, U.S. Patent Application Publication 2009/0208503, published 8/20/09. 
Claim 1, in the alternative, encompasses a method for treating accelerated atherosclerosis in a subject in need thereof, comprising administering an effective amount of an antibody capable of binding to a fragment of ApoB100 comprising SEQ ID NO: 1, and wherein the antibody comprises the HCDRs of SEQ ID NO: 2-4 and the LCDRs of 5-7. The instant specification does not provide a limiting definition of the term "accelerated atherosclerosis", instead only teaching that "[w]ith accelerated atherosclerosis, a patient presents earlier, and may develop more quickly, atherosclerotic lesions, compared to non-diseased age matched controls" (¶ 53, published application). Thus, a subject in need of treatment for "accelerated atherosclerosis" is interpreted broadly as encompassing any subject having atherosclerosis due to a condition that causes the atherosclerosis to occur earlier than in a subject without the condition.
As set forth above, Esue teaches a method for treating atherosclerosis in a subject in need thereof with an anti-oxLDL antibody that also meets the limitations of the an anti-ApoB100 antibody recited in claim 16, which are the same as those recited in claim 1. Esue does not further specify that such atherosclerosis is accelerated atherosclerosis.
Carlsson also teaches methods of treatment of atherosclerosis using antibodies against oxidized LDL; e.g. see Abstract. Carlsson further teaches that "[a]therosclerosis is a multifactoral disease developing preferentially in subjects presenting biochemical risk factors including smoking, hypertension, diabetes mellitus, hypercholesterolemia, elevated plasma low-density lipoprotein (LDL) and triglycerides, hyperfibrinogenemia and hyperglycemia, among others" (¶ 2). Because atherosclerosis develops preferentially in such patients as compared to patients not having such conditions, such meets the limitations of the term "accelerated atherosclerosis" as used in the instant specification and claims. Therefore, a subject having atherosclerosis that is due to one of these conditions, e.g., elevated plasma LDL, meets the limitations of the subject of claim 1; i.e., a subject in need of treatment for accelerated atherosclerosis. Carlsson further teaches that the subjects of the invention with atherosclerosis to be treated include those with elevated LDL-cholesterol (¶ 73-75). 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to take the method for treating atherosclerosis in a subject in need thereof taught by Esue, which comprises administering to said subject an effective amount of an antibody capable of binding to a fragment of ApoB100 comprising SEQ ID NO: 1 and comprising the HCDRs of SEQ ID NO: 2-4 and the LCDRs of SEQ ID NO: 5-7, and modify it such that the administration of said antibody is made to a patient having atherosclerosis due to elevated LDL cholesterol as taught by Carlsson; i.e., a patient with accelerated atherosclerosis. The person of ordinary skill in the art would have recognized that in view of the teachings of Carlsson, the general method of treating atherosclerosis taught by Esue could be applied to a more specific patient population taught by Carlsson, i.e., a patient having atherosclerosis due to elevated LDL. Thus, such a modified method represents a simple and predictable substitution of a narrower embodiment (narrower patient population) where a more general category is taught (broader patient population). This rationale supports a prima facie conclusion of obviousness in accord with KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 2 limits the fragment of ApoB100 of claim 1 to one that is an aldehyde derivative. The fragment of ApoB100 of claim 1 comprises SEQ ID NO: 1 or an active fragment of such, and is capable of being bound by the anti-ApoB100 antibody of claim 1. Because the antibody taught by Esue comprises the same CDRs as the antibody used in the method of claim 1, it would inherently bind to the same epitope as such, and therefore would inherently bind to a fragment of ApoB100 comprising SEQ ID NO: 1 that is further an aldehyde derivative. As such, the method described above that is obvious over the teachings of Esue in view of Carlsson that meets the limitations of claim 1, would also meet the limitations of claim 2.
Claims 3 and 4 limit the antibody that is used in the method of claim 1 to one that comprises a VH of SEQ ID NO: 8 and/or a VL of SEQ ID NO: 9 (claim 3) and further a heavy chain of SEQ ID NO: 10 and/or a light chain of SEQ ID NO: 11 (claim 4). These are the same sequences as that of the 2-DO3 antibody taught by Esue, and as such, the method described above that is obvious over the teachings of Esue in view of Carlsson that meets the limitations of claim 1, would also meet the limitations of claims 3 and 4.
Claim 5 limits the antibody used in the method of claim 1 to one wherein the antibody comprises orticumab. The instant application does not provide a definition of the term "orticumab", and as such this term has been interpreted broadly as encompassing any antibody comprising the CDRs recited in claim 1. As such, the method described above that is obvious over the teachings of Esue in view of Carlsson that meets the limitations of claim 1, would also meet the limitations of claim 5.
Claim 7 limits the method of claim 5 to one wherein the antibody (which is limited to orticumab in claim 5), to being administered in "one, two or more doses of at least 5 mg/kg or at least 8 mg/kg", which is a range encompassing one dose of 5 or more mg/kg. Esue further teaches that a therapeutically effective amount of the antibody to be used includes "one or more administrations" selected from dosages including "15 mg/kg" (col 19, line 4-13), which falls within the range recited in claim 7. It would have further been obvious to the skilled artisan to use such a dosage taught by Esue when practicing the method described above that is obvious over the teachings of Esue in view of Carlsson that meets the limitations of claim 1
Claim 8 limits the method of claim 7 to one further comprising administering a plurality of subsequent doses in an amount selected from a group including "at least 2 mg/kg/week". Esue further teaches that the "one or more administrations" selected from dosages including "15 mg/kg" may be administered weekly (col 19, line 11), which meets the limitations of claim 8. It would have further been obvious to the skilled artisan to use such a dosage taught by Esue when practicing the method described above that is obvious over the teachings of Esue in view of Carlsson that meets the limitations of claim 1.
Claim 9 limits the method of claim 7 to one wherein "the two or more doses" are administered over a time period selected from a group including at least 8 weeks. Esue further teaches that the "one or more doses", the "more" part of which meets the limitations of "two or more doses", may be administered bimonthly, which meets the limitations of every 8 weeks; i.e., every two months, which meets the further limitation of claim 9. It would have further been obvious to the skilled artisan to use such an administration schedule taught by Esue when practicing the method described above that is obvious over the teachings of Esue in view of Carlsson that meets the limitations of claim 1
Claim 10 limits the method of claim 5 to one wherein the antibody is administered at a dose in range selected from a group including 10-15 mg/kg. As set forth above for claim 7, Esue teaches a dosage of 15 mg/kg, which meets the further limitation of claim 10. It would have further been obvious to the skilled artisan to use such a dosage taught by Esue when practicing the method described above that is obvious over the teachings of Esue in view of Carlsson that meets the limitations of claim 1.
Claim 19 encompasses a method of claim 16 wherein the subject shows symptoms of accelerated atherosclerosis. The method described above that is obvious over the teachings of Esue in view of Carlsson that meets the limitations of claim 1 is directed to treatment of accelerated jatherosclerosis, and such would also meet the limitations of claim 19.

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646